PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RAFAEL MAZUZ,                           
                  Plaintiff-Appellee,
                 v.
                                                 No. 05-1463
THE STATE OF MARYLAND; PHILIP P.
TOU,
             Defendants-Appellants.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-04-1067-PJM)

                      Argued: November 29, 2005

                       Decided: March 29, 2006

       Before WIDENER and SHEDD, Circuit Judges, and
       Walter D. KELLEY, Jr., United States District Judge
    for the Eastern District of Virginia, sitting by designation.



Vacated and remanded by published opinion. Judge Shedd wrote the
opinion, in which Judge Widener and Judge Kelley joined. Judge Kel-
ley wrote a separate concurring opinion.


                             COUNSEL

ARGUED: Dawna Marie Cobb, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellants. William James Mertens, Bethesda, Mary-
2                    MAZUZ v. STATE OF MARYLAND
land, for Appellee. ON BRIEF: J. Joseph Curran, Jr., Attorney Gen-
eral of Maryland, Baltimore, Maryland, for Appellants.


                              OPINION

SHEDD, Circuit Judge:

   While executing a search warrant in a University of Maryland, Col-
lege Park, dormitory during a multi-room drug raid, university police
detective Philip Tou and other law enforcement officers mistakenly
entered the wrong room and briefly detained the residents of that
room, one of whom was Rafael Mazuz. Upon realizing the mistake,
the officers immediately released the residents and left the room.
Mazuz subsequently filed this lawsuit asserting a cause of action
against Tou under 42 U.S.C. § 1983 for violating his Fourth Amend-
ment right to be free from unreasonable search and seizure, unlawful
arrest and detention, and the use of excessive force. Mazuz also
asserted an identical cause of action against Tou under Article 26 of
the Maryland Declaration of Rights. Tou moved for summary judg-
ment on both causes of action arguing that no constitutional violation
occurred and that he is entitled to qualified immunity. The district
court denied the motion, and Tou now appeals. For the reasons set
forth below, we vacate the district court’s order and remand for fur-
ther proceedings consistent with this opinion.1

                                    I

  In May 2002, Mazuz was a student at the University of Maryland,
College Park. Mazuz and a roommate resided in room 5108 of Ellicott
Hall, which is a university dormitory. Tou was employed by the uni-
versity police department and was assigned by the university to serve
on a multi-jurisdiction drug task force. In this capacity, Tou con-
ducted drug investigations on the university campus. Tou had been
    1
   Mazuz also asserted several tort causes of action against the State of
Maryland. The district court granted summary judgment in the State’s
favor on these claims. The claims against the State are not now before
us, and we need not address them further.
                     MAZUZ v. STATE OF MARYLAND                        3
employed by the university police department for several years, and
he had obtained and executed over 100 search warrants, many of
which were for campus dormitory rooms. Mazuz and Tou did not
know one another.

   In early May, Tou received information concerning the sale of ille-
gal drugs on campus. Tou’s investigation revealed that several of the
students involved in this drug activity resided in Ellicott Hall. Among
other information, Tou learned that in late April an armed robbery of
drugs from a resident of Ellicott Hall room 5107 had occurred. Tou
also learned that one of the students involved in this drug activity had
stated to an informant that he possessed a knife and intended to use
it against any police officer who confronted him.2

   Based on his investigation, Tou subsequently applied for and
obtained search warrants for Ellicott Hall rooms 5105 and 5110, and
arrest warrants for students residing in Ellicott Hall rooms 5105 and
5107. Before obtaining the warrants, Tou visited the fifth floor of
Ellicott Hall and observed the exterior of rooms 5105, 5107, and
5110. Tou also confirmed with university officials the identity of the
residents of these rooms. Neither Mazuz nor his roommate was a sus-
pect in any of the drug activity, and the validity of the warrants is not
at issue.

   On May 15, Tou prepared an "Operational Plan" for the execution
of the arrest and search warrants on the fifth floor of Ellicott Hall.
J.A. 43-46. At approximately 10:00 p.m. that evening, Tou met with
other officers at the university police station and planned for the raid.
Tou reviewed with the officers the information uncovered during his
investigation and the floor plan for Ellicott Hall, and the officers were
assigned specific duties for the raid. Tou, along with one or more offi-
cers, was assigned to enter room 5110. The officers then drove from
the police station to Ellicott Hall. Consistent with his normal practice
to show warrants to suspects only after a scene has been secured, Tou
left the warrants in his vehicle when he arrived at Ellicott Hall.
  2
   This student had purportedly "punched a police officer’s horse" dur-
ing the riot which occurred after the university’s men’s basketball team
won the NCAA championship in late March. J.A. 40.
4                    MAZUZ v. STATE OF MARYLAND
Although Tou was designated as the lead investigator, his immediate
supervisor accompanied the officers on this raid.

   The search warrant for room 5110 (and presumably the other war-
rants) authorized nighttime execution, and Tou believed that the like-
lihood of finding evidence in the rooms was greater at night. At
approximately 10:30 p.m., Tou and seven or eight other officers
entered Ellicott Hall and took an elevator to the fifth floor. The offi-
cers exited the elevator and proceeded down the hallway at a quick
pace. From the officers’ location, room 5110 was halfway down the
hall from the elevator on the right side, room 5108 was immediately
past room 5110, and rooms 5105 and 5107 were further down the hall
on the left side. Tou moved down the hall staying close to the wall
on the right side so that other officers could pass him on the left side.
The plan for the raid called for simultaneous entry into the three
rooms. Tou reached room 5110 ten to fifteen seconds after exiting the
elevator.

  The room numbers in Ellicott Hall are not located on the room
doors. Instead, they are located on the wall to the upper left of each
doorway. Tou was familiar with this numbering system, and he also
had reviewed the warrant for room 5110 during the pre-raid meeting.
The warrant for room 5110 correctly described the location of the
number for the room.

    As Tou approached room 5110, which he understood was the room
he was supposed to enter, he remained close to the wall. From this
vantage point, Tou could not view the room numbers on the wall until
he was close to the rooms because the numbers were obstructed by
the doorway frames. When Tou viewed the number 5110, he mis-
takenly associated it with the door to room 5108, which was next to
room 5110. The number 5110 is between rooms 5108 and 5110, but
it is closer to the door for room 5110. Believing that room 5108 was
in fact room 5110, Tou focused his attention on the door to room
5108, and he and another officer moved into position on the sides of
that door. At that time, the number 5108 was immediately above Tou,
but he did not see it. Nothing in the record suggests that the actual
doors of rooms 5108 and 5110 differ in any material respect.

  Tou knocked on the door to room 5108 and announced his pres-
ence for the purpose of executing a search warrant. Tou then drew his
                     MAZUZ v. STATE OF MARYLAND                        5
weapon. Mazuz and his roommate were in room 5108, and Mazuz
was studying for an examination to be given the following morning.
Hearing the knock on the door and believing that another student was
outside his room, Mazuz opened the door to find Tou’s firearm
pointed directly at him. Tou and one or more armed officers entered
the room, loudly ordered Mazuz and his roommate to get on the floor,
and handcuffed them. Tou was dressed in black "battle dress uni-
form," which included a black t-shirt, raid vest, and gun belt, and he
had some form of clothing over his head or face. J.A. 212. Quite natu-
rally, Mazuz and his roommate were unnerved by the officers’ entry
into their room, and they attempted to ascertain what was happening
and to explain that a mistake had been made. The officers told them
to "shut up." J.A. 69. The room was filled with shouting.

   Shortly after entering room 5108, Tou became aware that some-
thing was amiss. Tou thus went into the hall and checked the room
number. At that time, Tou realized that the officers had mistakenly
entered room 5108 rather than room 5110, and he informed the other
officers of this fact. The officers uncuffed Mazuz and his roommate
and went to room 5110 to execute the search warrant. The entire inci-
dent involving room 5108 lasted "one to two minutes." J.A. 82.
Although the officers "pushed or shoved" some of Mazuz’s belong-
ings near the doorway for a few seconds, J.A. 115, they did not physi-
cally search Mazuz, his roommate, or the room itself.

   Mazuz was understandably upset by this incident, and he therefore
attempted (without success) to be excused from his examination the
following morning. Because of anxiety resulting from the incident,
Mazuz scored poorly on the examination; consequently, he received
a poor letter grade for the course. Mazuz has since been diagnosed as
suffering from post-traumatic stress disorder.

   Mazuz has presented a report from his expert witness, Dr. Wendell
M. France, who opined (among other things) that "the execution of
the search and seizure warrants at Ellicott Hall . . . was a disjointed,
poorly managed initiative," and that Tou "disregarded" Mazuz’s
rights "by failing to ensure a copy of the warrant was in hand to pre-
vent the armed, forced entry of . . . room #5108." J.A. 313. Dr. France
specifically pointed to a State police policy that provides, in pertinent
part, that when executing a search warrant "[t]he entry team leader,
6                    MAZUZ v. STATE OF MARYLAND
along with the task force/unit supervisor, is responsible for reading
the description of the location to be searched and compare the
description to the location being entered." J.A. 339.

   For his part, Tou testified during discovery that he had never seen
this policy. Tou also testified that the manner in which the warrant for
room 5110 was executed is consistent with the normal practice of the
drug task force. However, Tou acknowledged that if he had compared
the description in the warrant with the doorway immediately before
he entered room 5108 he "probably" would not have entered that
room. J.A. 195.

                                   II

   As we have noted, Mazuz has asserted a claim under 42 U.S.C.
§ 1983, alleging that Tou violated his Fourth Amendment right to be
free from unreasonable search and seizure, unlawful arrest and deten-
tion, and the use of excessive force. Mazuz has also asserted an iden-
tical cause of action based on Article 26 of the Maryland Declaration
of Rights which, as we discuss below, is generally construed "in pari
materia" with the Fourth Amendment. See Fitzgerald v. State, 864
A.2d 1006, 1019 (Md. 2004).3

   In moving for summary judgment, Tou argued that the Fourth
Amendment is violated only by unreasonable conduct and that his
mistaken entry into Mazuz’s room was reasonable under the circum-
stances. For this reason, Tou contended that he did not violate the
Fourth Amendment or Article 26. Tou further argued that he is enti-
tled to qualified immunity on the § 1983 cause of action because the
law was not clearly established in 2002 that his actions violated the
Fourth Amendment and because he acted in good faith. Tou also
argued that he is entitled to qualified immunity on the Article 26
claim because he did not act with malice or gross negligence.
    3
   Mazuz asserted these causes of action together in Count VII of the
complaint, which is titled "Violation of Constitutional Rights: 42 U.S.C.
§ 1983." J.A. 17. Mazuz’s Article 26 claim arises under Maryland com-
mon law. See Widgeon v. Eastern Shore Hosp. Ctr., 479 A.2d 921, 930
(Md. 1984).
                    MAZUZ v. STATE OF MARYLAND                        7
   Describing the issue as a "close call," J.A. 401, the district court
denied Tou’s motion in an oral order. After recounting much of the
evidence set forth above, the district court held that the law was
clearly established in 2002 that a law enforcement officer could not
enter a premises without proper authorization. Therefore, the district
court reasoned, the issue "is really a question of whether analyzing
the acts in question a reasonable trier of fact could conclude that what
[Tou] did . . . was objectively unreasonable," J.A. 400, and it
answered this question in the affirmative:

    The plaintiff’s argument . . . is not unreasonable in the sense
    that [Tou] had been there the week before and should have
    known better. He knew where the numbers were. He scoped
    it out to see exactly where they were.

    He described the door in detail to get the warrant. He did not
    have the warrant with him when he came in that evening
    and indeed he says on deposition, that "maybe if I had had
    that warrant in hand, I would have seen and not gone in."
    And I think that’s enough, frankly, to raise a question of
    material fact in this case. It squeaks by.

    Not to say that the plaintiff prevails in this case ultimately,
    but a jury will decide whether or not there was objective
    unreasonableness in this case. As I say, no issue of qualified
    immunity here really, because it is well established that one
    doesn’t enter into a premises where one doesn’t have a war-
    rant.

    So this is really a question of whether on these particular
    facts there was objectively reasonable or unreasonable
    behavior and a trier of fact could differ on that. So the
    motion as to count seven, which is the 1983 claim . . . and
    the Article 26 state claim is denied.

J.A. 402 (quotation marks added). In making this ruling, the district
court stated that it was unnecessary to rule specifically on Mazuz’s
claim of excessive force; therefore, it expressly refrained from doing
so.
8                   MAZUZ v. STATE OF MARYLAND
  On appeal, Tou reiterates the arguments that he made in the district
court. As we explain more fully below, we conclude that the district
court erred in denying the summary judgment motion on the § 1983
and Article 26 claims because the specific undisputed evidence in this
case establishes as a matter of law that Tou acted reasonably.

                                  III

                                  A.

   We begin with the § 1983 claim, which is grounded on Tou’s
alleged violation of Mazuz’s Fourth Amendment rights. The Fourth
Amendment guarantees the "right of the people to be secure in their
persons [and] houses . . . against unreasonable searches and seizures."
The "central concern of the Fourth Amendment is to protect liberty
and privacy from arbitrary and oppressive interference by government
officials." United States v. Ortiz, 422 U.S. 891, 895 (1975). Under the
Fourth Amendment, a "search" occurs "when an expectation of pri-
vacy that society is prepared to consider reasonable is infringed,"
United States v. Jacobsen, 466 U.S. 109, 113 (1984), and a "seizure"
occurs "when, taking into account all of the circumstances surround-
ing the encounter, the police conduct would have communicated to a
reasonable person that he was not at liberty to ignore the police pres-
ence and go about his business," Kaupp v. Texas, 538 U.S. 626, 629
(2003) (per curiam) (citations and internal punctuation omitted).

   "The Fourth Amendment does not proscribe all state-initiated
searches and seizures; it merely proscribes those which are unreason-
able." Florida v. Jimeno, 500 U.S. 248, 250 (1991). "Whether a
Fourth Amendment violation has occurred turns on an objective
assessment of the officer’s actions in light of the facts and circum-
stances confronting him at the time, and not on the officer’s actual
state of mind at the time the challenged action was taken." Maryland
v. Macon, 472 U.S. 463, 470-71 (1985) (internal citation and punctua-
tion omitted). This is a fact-specific inquiry. Ohio v. Robinette, 519
U.S. 33, 39 (1996). "[I]n order to satisfy the ‘reasonableness’ require-
ment of the Fourth Amendment, what is generally demanded of the
many factual determinations that must regularly be made by agents of
the government . . . is not that they always be correct, but that they
always be reasonable." Illinois v. Rodriguez, 497 U.S. 177, 185-86
                     MAZUZ v. STATE OF MARYLAND                        9
(1990). Elaborating on this point, the Court has stated: "Because
many situations which confront officers in the course of executing
their duties are more or less ambiguous, room must be allowed for
some mistakes on their part. But the mistakes must be those of rea-
sonable men, acting on facts leading sensibly to their conclusions of
probability." Brinegar v. United States, 338 U.S. 160, 176 (1949).

   The "purpose of § 1983 is to deter state actors from using the badge
of their authority to deprive individuals of their federally guaranteed
rights and to provide relief to victims if such deterrence fails." Wyatt
v. Cole, 504 U.S. 158, 161 (1992). Section 1983 allows a plaintiff "to
seek money damages from government officials who have violated
his Fourth Amendment rights," Wilson v. Layne, 526 U.S. 603, 609
(1999), but it "does not purport to redress injuries resulting from rea-
sonable mistakes," McLenagan v. Karnes, 27 F.3d 1002, 1008 (4th
Cir. 1994).

                                   B.

   In response to the § 1983 claim, Tou has asserted the defense of
qualified immunity, which shields government officials performing
discretionary functions "from liability for civil damages insofar as
their conduct does not violate clearly established statutory or constitu-
tional rights of which a reasonable person would have known." Har-
low v. Fitzgerald, 457 U.S. 800, 818 (1982). When a government
official asserts qualified immunity as a defense, "the requisites of
[the] defense must be considered in proper sequence." Saucier v.
Katz, 533 U.S. 194, 200 (2001). The threshold question that a court
must first answer is whether the facts, when viewed in the light most
favorable to the plaintiff, show that the official’s conduct violated a
constitutional right. Id. at 201. "If no constitutional right would have
been violated were the allegations established, there is no necessity
for further inquiries concerning qualified immunity." Id. However, "if
a violation could be made out on a favorable view of the parties’ sub-
missions, the next, sequential step is to ask whether the right was
clearly established;" that is, "whether it would be clear to a reasonable
officer that his conduct was unlawful in the situation he confronted."
Id. at 201, 202.
10                   MAZUZ v. STATE OF MARYLAND
   "In reviewing the denial of summary judgment based on qualified
immunity, we accept as true the facts that the district court concluded
may be reasonably inferred from the record when viewed in the light
most favorable to the plaintiff. To the extent that the district court has
not fully set forth the facts on which its decision is based, we assume
the facts that may reasonably be inferred from the record when
viewed in the light most favorable to the plaintiff." Waterman v. Bat-
ton, 393 F.3d 471, 473 (4th Cir. 2005) (internal footnote and citations
omitted).4

   Applying the foregoing standard, we begin our analysis by answer-
ing the threshold question of whether the facts presented in the sum-
mary judgment record, when viewed in the light most favorable to
Mazuz, show that Tou violated Mazuz’s Fourth Amendment right to
be free from unreasonable search and seizure, unlawful arrest and
detention, or the use of excessive force. We believe that under the
specific circumstances of this case this question must be answered in
the negative.

                                    C.

   The genesis of the alleged Fourth Amendment violations in this
case, and the focus of the district court’s order, is Tou’s entry into
Mazuz’s room. Tou does not dispute that his entry into Mazuz’s room
constitutes a Fourth Amendment "search," and it is undisputed that he
did not have a warrant to enter this particular room. Viewed in isola-
tion, Tou’s entry into Mazuz’s room has the appearance of a Fourth
Amendment violation because "[w]ith few exceptions, the question
  4
    We have jurisdiction to review "final decisions" of district courts, 28
U.S.C. § 1291, and "a district court’s denial of a claim of qualified
immunity, to the extent that it turns on an issue of law, is an appealable
‘final decision’ within the meaning of . . . § 1291 notwithstanding the
absence of a final judgment." Mitchell v. Forsyth, 472 U.S. 511, 530
(1985). As we explained in Winfield v. Bass, 106 F.3d 525, 530 (4th Cir.
1997) (en banc), "we possess no jurisdiction over a claim that a plaintiff
has not presented enough evidence to prove that the plaintiff’s version
of the events actually occurred, but we have jurisdiction over a claim that
there was no violation of clearly established law accepting the facts as
the district court viewed them."
                     MAZUZ v. STATE OF MARYLAND                         11
whether a warrantless search of a home is reasonable and hence con-
stitutional must be answered no." Kyllo v. United States, 533 U.S. 27,
31 (2001). However, relying primarily on Hill v. California, 401 U.S.
797 (1971), and Maryland v. Garrison, 480 U.S. 79 (1987), Tou con-
tends that his entry into Mazuz’s room was nonetheless "reasonable"
because he had a valid warrant to enter room 5110, and he simply
made an honest mistake based on his observation and perception of
the room number as the raid unfolded. We agree.

   In Hill, the police had probable cause to arrest a man named Hill.
When they arrived at Hill’s apartment, they encountered a man named
Miller in the apartment. Despite Miller’s presentment of identification
and protestation, the police believed in good faith that Miller was
Hill, and they arrested him. During a search of Hill’s apartment fol-
lowing Miller’s arrest, police found contraband that was subsequently
used against Hill at a criminal trial. Hill was convicted, and his con-
viction was upheld by the state courts.

   The Supreme Court likewise sustained Hill’s conviction. In doing
so, the Court rejected Hill’s assertion that the arrest of Miller (which
led to the search of Hill’s apartment) was invalid, holding that "when
the police have probable cause to arrest one party, and when they rea-
sonably mistake a second party for the first party, then the arrest of
the second party is a valid arrest." Hill, 401 U.S. at 802 (citation omit-
ted and internal punctuation altered). Explaining this holding, the
Court stated:

     The upshot was that the officers in good faith believed Mil-
     ler was Hill and arrested him. They were quite wrong as it
     turned out, and subjective good-faith belief would not in
     itself justify either the arrest or the subsequent search. But
     sufficient probability, not certainty, is the touchstone of rea-
     sonableness under the Fourth Amendment and on the record
     before us the officers’ mistake was understandable and the
     arrest a reasonable response to the situation facing them at
     the time.

Id. at 803-04. Turning then to the validity of the search of Hill’s
apartment, the Court also rejected Hill’s assertion that the search was
invalid regardless of the validity of Miller’s arrest. After noting that
12                   MAZUZ v. STATE OF MARYLAND
"there was probable cause to arrest Hill and the police arrested Miller
in Hill’s apartment, reasonably believing him to be Hill," the Court
held that "[i]n these circumstances the police were entitled to do what
the law would have allowed them to do if Miller had in fact been Hill,
that is, to search incident to arrest and to seize evidence of the crime
the police had probable cause to believe Hill had committed." Id. at
804.

   In Garrison, the police obtained and executed a valid warrant to
search the person of a man named McWebb and "‘the premises
known as 2036 Park Avenue third floor apartment.’" 480 U.S. at 80.
When the police obtained and executed the warrant, they reasonably
believed (based on their pre-search investigation) that there was only
one apartment on the third floor of 2036 Park Avenue. There were,
however, two apartments on the third floor: one occupied by
McWebb and one occupied by Garrison. Before the police realized
that there were two apartments on the third floor, they had entered
Garrison’s apartment and observed contraband. Garrison was charged
and convicted based on this contraband, but his conviction was
reversed by the Court of Appeals of Maryland based on the grounds
that the search of his apartment and the seizure of the contraband was
unconstitutional. In reaching this decision, the court relied on Article
26 and, because of the "in pari materia" construction, the Fourth
Amendment. Id. at 83-84.

   Applying Fourth Amendment principles, the Supreme Court
reversed. After concluding that the warrant itself was valid, the Court
considered the "question whether the execution of the warrant vio-
lated [Garrison’s] constitutional right to be secure in his home." Id.
at 86. The Court noted that although "the purposes justifying a police
search strictly limit the permissible extent of the search," there is also
"the need to allow some latitude for honest mistakes that are made by
officers in the dangerous and difficult process of making arrests and
executing search warrants." Id. at 87. The Court stated that its ratio-
nale in Hill "that an officer’s reasonable misidentification of a person
does not invalidate a valid arrest is equally applicable to an officer’s
reasonable failure to appreciate that a valid warrant describes too
broadly the premises to be searched," and that "the validity of the
search of [Garrison’s] apartment pursuant to a warrant authorizing the
search of the entire third floor depends on whether the officers’ fail-
                     MAZUZ v. STATE OF MARYLAND                          13
ure to realize the overbreadth of the warrant was objectively under-
standable and reasonable." Id. at 87-88. The Court concluded that it
was "objectively understandable and reasonable" because the "objec-
tive facts available to the officers at the time suggested no distinction
between McWebb’s apartment and the third-floor premises." Id. at 88.
Notably, the Court observed that the officers properly recognized that
"they were required to discontinue the search of [Garrison’s] apart-
ment as soon as they discovered that there were two separate units on
the third floor and therefore were put on notice of the risk that they
might be in a unit erroneously included within the terms of the war-
rant." 480 U.S. at 87.5

   The material facts in this case are undisputed. Tou had a valid war-
rant to enter and search room 5110, which is immediately next door
to Mazuz’s room (5108) on the fifth floor of Ellicott Hall. Before
obtaining the warrant, Tou visited Ellicott Hall to locate and identify
room 5110 (as well as the other two rooms that were under investiga-
tion), and he correctly identified room 5110 on the warrant applica-
tion. On the night of the raid, Tou reviewed with the other officers the
plan for the raid and correctly identified room 5110 as the room he
was to search. The plan called for simultaneous entry into three rooms
on the fifth floor, and the officers had information that indicated that
they could encounter armed resistance. As the raid unfolded, Tou and
a number of other officers moved quickly down the fifth floor hall-
  5
   In United States v. Patterson, 278 F.3d 315 (4th Cir. 2002), we
applied Garrison to uphold the validity of a search of a vehicle that offi-
cers executing a search warrant mistakenly believed was on the property
that was the subject of the warrant (the "Patterson property"). The vehi-
cle — which belonged to Patterson — was on a gravel parking area that
abutted the street and the Patterson property, and this gravel area —
which police had observed Patterson routinely use — was actually city
property. During the search of the Patterson property, the officers
searched the vehicle and discovered contraband which later led to a crim-
inal charge being filed against Patterson. Following Patterson’s convic-
tion, we affirmed the district court’s denial of his motion to suppress this
contraband. Relying on Garrison, we held that "because the agents’
belief that the gravel parking area was part of the Patterson property was
an objectively reasonable one, their interpretation of the scope of the
warrant to include Patterson’s vehicle, which was parked there, was also
objectively reasonable." 278 F.3d at 319.
14                  MAZUZ v. STATE OF MARYLAND
way, and Tou stayed close to the right wall in order to allow other
officers to pass by on his left. During this entire time, Tou correctly
understood that he was to enter room 5110. However, from his van-
tage point, Tou mistakenly associated the room number 5110 (which
was on the wall between rooms 5110 and 5108) with the door to room
5108, and in the quickly unfolding circumstances, he and other offi-
cers entered room 5108. The officers were in Mazuz’s room for a rel-
atively brief period of time, and they left immediately upon realizing
the mistake.

   The district court concluded that these undisputed facts present a
"close" jury question concerning the reasonableness of Tou’s entry
into Mazuz’s room. J.A. 401. However, given "the need to allow
some latitude for honest mistakes that are made by officers in the dan-
gerous and difficult process of making arrests and executing search
warrants," Garrison, 480 U.S. at 87, we believe that these specific
undisputed facts establish as a matter of law that Tou’s "mistake was
understandable and the [search] a reasonable response to the situation
facing [him] at the time," Hill, 401 U.S. at 804. Therefore, we hold
that Tou’s entry into Mazuz’s room — i.e., the "search" — does not
constitute a Fourth Amendment violation.

   The district court grounded its contrary conclusion primarily on
two factors. First, the district court noted that because Tou had been
on the fifth floor hallway before the raid and observed the exterior of
rooms 5108 and 5110, he "should have known better" on the night of
the raid. J.A. 402. Second, the district court attached great signifi-
cance to the fact that Tou did not carry the warrant with him when
he began the search, pointing out that Tou acknowledged that he
"probably" would not have entered Mazuz’s room if he had carried
the warrant and examined it while he was in the hallway. Although
there may be a certain superficial appeal to these observations, we do
not believe that under the circumstances of this case they create an
issue of whether Tou acted reasonably for Fourth Amendment pur-
poses.

   Regarding the former observation, we believe that the district court
is implicitly penalizing Tou for doing what appears to be a natural,
and likely necessary, law enforcement function — that is, visiting
Ellicott Hall as part of his investigation to identify the rooms that
                     MAZUZ v. STATE OF MARYLAND                        15
were the subject of the warrants. Of course, when Tou later returned
to execute the warrants, he mistakenly entered Mazuz’s room. In stat-
ing that Tou "should have known better" than to make this mistake,
the district court implicitly suggests that Tou would have been better
off in this litigation if he had never visited Ellicott Hall before the
night of the raid. In other words, under the district court’s view, Tou’s
mistaken entry into Mazuz’s room may have been more reasonable
had he not "known better." We cannot agree with this suggestion. Cf.
United States v. Ventresca, 380 U.S. 102, 111-12 (1965) (noting that
although the Court "is alert to invalidate unconstitutional searches and
seizures," it is "equally concerned to uphold the actions of law
enforcement officers consistently following the proper constitutional
course").

   Concerning the fact that Tou did not carry the warrants with him
during the actual raid, we note initially that the Fourth Amendment
does not require that an officer executing a search must physically
possess the warrant at the commencement of the search. See United
States v. Bonner, 808 F.2d 864, 869 (1st Cir. 1986) ("Courts have
repeatedly upheld searches conducted by law enforcement officials
notified by telephone or radio once the search warrant issued."); cf.
Groh v. Ramirez, 540 U.S. 551, 562 n.5 (2004) (noting that "neither
the Fourth Amendment nor Rule 41 of the Federal Rules of Criminal
Procedure requires the executing officer to serve the warrant on the
owner before commencing the search"). In any event, it is undisputed
that Tou knew at all times during the raid that the warrant authorized
him to enter room 5110; indeed, he thought he was entering room
5110 when he entered room 5108. Thus, this is not a case where an
officer’s failure to review the warrant mistakenly caused him to
believe that he had the authority to enter a premises not identified on
the warrant.6 Although Tou conceded that he "probably" would not
have entered Mazuz’s room had he stopped in the hallway outside the
target rooms and reviewed the warrant during the raid, his decision
not to review the warrant in this manner in the circumstances of this
case — where the officers were in a relatively close area executing
  6
   Tou’s failure to possess the warrant during the raid arguably would
have more significance if, in fact, he had knowingly entered room 5108
under the mistaken belief that the warrant authorized entry into that room
rather than room 5110.
16                   MAZUZ v. STATE OF MARYLAND
multiple arrest and search warrants for different rooms and with infor-
mation of potential resistance — is by no means unreasonable. See
Terry v. Ohio, 392 U.S. 1, 23 (1968) (noting that "it would be unrea-
sonable to require that police officers take unnecessary risks in the
performance of their duties").7

                                   D.

   Having determined that Tou’s entry into Mazuz’s room did not vio-
late the Fourth Amendment, we now turn to Mazuz’s claim that he
was subjected to an unreasonable seizure, an unlawful arrest and
detention, and the use of excessive force. As with the search issue,
Tou does not contend that he did not "seize" Mazuz for purposes of
the Fourth Amendment. Rather, Tou argues that the seizure was not
unreasonable because it was made during the normal course of the
execution of the warrant.

   Generally, a Fourth Amendment "seizure" may take the form of an
"arrest" or a "detention." See United States v. Brignoni-Ponce, 422
U.S. 873, 878 (1975) ("The Fourth Amendment applies to all seizures
of the person, including seizures that involve only a brief detention
short of traditional arrest."). When a warrant authorizes a law enforce-
ment officer to enter a premises to conduct a search, the warrant "im-
plicitly carries with it the limited authority to detain the occupants of
the premises while a proper search is conducted." Summers, 452 U.S.
at 705. "Inherent in [the] authorization to detain an occupant of the
place to be searched is the authority to use reasonable force to effectu-
ate the detention," including the use of handcuffs. Muehler v. Mena,
544 U.S. 93, 125 S. Ct. 1465, 1470 (2005). This detention is a "sei-
zure" under the Fourth Amendment, but it is not necessarily an "ar-
  7
   The Court has noted that "the execution of a warrant to search for nar-
cotics is the kind of transaction that may give rise to sudden violence or
frantic efforts to conceal or destroy evidence," Michigan v. Summers,
452 U.S. 692, 702 (1981), and that "it is generally left to the discretion
of the executing officers to determine the details of how best to proceed
with the performance of a search authorized by warrant - subject of
course to the general Fourth Amendment protection ‘against unreason-
able searches and seizures,’" Dalia v. United States, 441 U.S. 238, 257
(1979) (internal footnote omitted).
                     MAZUZ v. STATE OF MARYLAND                         17
rest." See Summers, 452 U.S. at 696 (recognizing distinction between
"pre-arrest ‘seizure’" and "formal[ ]" arrest).

   Despite the manner in which Mazuz framed his claim in his com-
plaint (i.e., an unreasonable seizure, unlawful arrest and detention,
and the use of excessive force), he has not argued that he was actually
arrested, and we find nothing in the record to support such an allega-
tion. We shall therefore examine Mazuz’s claim as one for an unrea-
sonable seizure. In doing so, we recognize that Mazuz’s claim of
excessive force is governed by the Fourth Amendment’s prohibition
against unreasonable seizures, Chavez v. Martinez, 538 U.S. 760, 773
n.5 (2003), and is to be analyzed under the Fourth Amendment rea-
sonableness standard, Graham v. Connor, 490 U.S. 386, 395 (1989)
(holding that all "claims that law enforcement officers have used
excessive force . . . in the course of an arrest, investigatory stop, or
other ‘seizure’ of a free citizen should be analyzed under the Fourth
Amendment and its ‘reasonableness’ standard").8

   We conclude that the seizure of Mazuz was reasonable under the
undisputed facts of this case. As we have previously held, although
the warrant did not authorize Tou to enter Mazuz’s room to conduct
a search, his mistaken entry into Mazuz’s room was reasonable under
the Fourth Amendment. We believe, as the Court held in Hill, that in
this circumstance once Tou entered Mazuz’s room he was "entitled to
do what the law would have allowed [him] to do" if he had entered
the correct room. 401 U.S. at 804. Accordingly, we hold that it was
not unreasonable for Tou to detain (and handcuff) Mazuz when he
entered his room. This brief detention was an appropriate measure
incident to the search, there is no evidence that any excessive force
was used during the detention, and the detention ended as soon as the
officers discovered their mistake.
  8
   From the record, it seems clear that Mazuz’s excessive force claim
primarily hinges on whether Tou’s entry into room 5108 was reasonable.
See J.A. 379 (Mazuz’s counsel: "the core of [the excessive force claim]
is that under the circumstances of this, any force against Mr. Mazuz
would be unreasonable"). Although the parties dispute (for different rea-
sons) whether this claim is properly before us, we conclude that a fair
reading of the record shows that it is, and the district court’s failure to
specifically address it does not preclude our consideration of it. See Gar-
raghty v. Commonwealth, 52 F.3d 1274, 1284 & n.8 (4th Cir. 1995).
18                   MAZUZ v. STATE OF MARYLAND
                                   E.

   In short, we hold that Tou did not violate the Fourth Amendment
by entering Mazuz’s room and seizing Mazuz. Therefore, Mazuz’s
§ 1983 claim must fail. In light of this determination, there is "no
necessity for further inquiries concerning qualified immunity." Sau-
cier, 533 U.S. at 201.

                                   IV

   We now turn to Tou’s appeal of the denial of his motion for sum-
mary judgment on the Article 26 claim. As we have noted, Article 26
is generally construed in pari materia with the Fourth Amendment.
Fitzgerald, 864 A.2d at 1019. The Court of Appeals of Maryland has
used this method of construction "essentially to equate the Federal
and State provisions, notwithstanding their very different language,
and to construe the Maryland provision in conformance with con-
structions given to the Fourth Amendment by the Supreme Court."
Scott v. State, 782 A.2d 862, 873 n.2 (Md. 2001) (citation omitted).

   Although, theoretically, the resolution of claims under the Fourth
Amendment and Article 26 can differ, see Davis v. State, 859 A.2d
1112, 1120 (Md. 2004) (citations omitted) (noting that the provisions
have "a like, though perhaps not identical, purpose and effect, to pro-
hibit unlawful searches and seizures," and generally are "subject to a
like, but not identical, interpretation"), we discern no basis in this
record or under Maryland law to support a different construction of
these provisions. See Garrison, 480 U.S. at 83-89 (applying Fourth
Amendment principles to Article 26 unreasonable search claim);
Richardson v. McGriff, 762 A.2d 48, 56 (Md. 2000) (applying Fourth
Amendment excessive force standard to Article 26 claim); see also
Robles v. Prince George’s County, Md., 302 F.3d 262, 269 n.1 (4th
Cir. 2002) (in affirming denial of Fourth Amendment claim, we also
held that "[b]ecause Article 26 . . . and the Fourth Amendment . . .
parallel each other, the jury verdict for the defendants on [the Article
26] claim must stand"). Therefore, we conclude that our disposition
of Mazuz’s § 1983 claim dictates the same result on his Article 26
claim. Accordingly, Tou is entitled to summary judgment on this claim.9
  9
   We have appellate jurisdiction over the Article 26 claim because it is
"inextricably intertwined" with the district court’s denial of qualified
                     MAZUZ v. STATE OF MARYLAND                         19
                                    V

   Based on the foregoing, we vacate the district court’s order deny-
ing Tou’s motion for summary judgment and remand this case for fur-
ther proceedings consistent with this opinion.

                                         VACATED AND REMANDED

KELLEY, District Judge, concurring:

   I am pleased to join in the majority’s well-reasoned opinion hold-
ing that Officer Tou did not violate Mazuz’s Fourth Amendment right
to be free from unreasonable search and seizure, unlawful arrest and
detention, or the use of excessive force. I write separately only to
emphasize the proper roles of the court and the jury in deciding
claims of qualified immunity.

  In denying defendants’ Motion for Summary Judgment, the district
court stated:

     The plaintiff’s argument . . . is not unreasonable in the sense
     that [Tou] had been there the week before and should have
     known better. He knew where the numbers were. He scoped
     it out to see exactly where they were.

     He described the door in detail to get the warrant. He did not
     have the warrant with him when he came in that evening
     and indeed he says on deposition, that "maybe if I had had
     that warrant in hand, I would have seen and not gone in."

immunity on the § 1983 claim. See Taylor v. Waters, 81 F.3d 429, 437
(4th Cir. 1996) (holding that jurisdiction to consider an interlocutory
appeal of the denial of qualified immunity provides a basis for consider-
ation of other district court ruling if that ruling is "inextricably inter-
twined with the decision of the lower court to deny qualified immunity");
Altman v. City of High Point, N.C., 330 F.3d 194, 207 n.10 (4th Cir.
2003) (holding that claims are "inextricably intertwined" where the reso-
lution of one claim necessarily resolves the other claim).
20                   MAZUZ v. STATE OF MARYLAND
     And I think that’s enough, frankly, to raise a question of
     material fact in this case. It squeaks by.

     Not to say that the plaintiff prevails in this case ultimately,
     but a jury will decide whether or not there was objective
     unreasonableness in this case. As I say, no issue of qualified
     immunity here really, because it is well established that one
     doesn’t enter into a premises where one doesn’t have a war-
     rant.

     So this is really a question of whether on these particular
     facts there was objectively reasonable or unreasonable
     behavior and a trier of fact could differ on that. So the
     motion as to count seven, which is the 1983 claim . . . and
     the Article 26 state claim is denied.

J.A. 402 (quotation marks and emphasis added).

   As the quoted language makes clear, the district court planned to
submit to a jury the issue of Officer Tou’s objective reasonableness
in entering Room 5108 and restraining its occupants. This is an incor-
rect apportionment of decision-making responsibility. Whether an
officer’s conduct was objectively reasonable, and hence protected by
qualified immunity, is a question of law solely for the court. Wil-
lingham v. Crooke, 412 F.3d 553, 559-60 (4th Cir. 2005); see Knuss-
man v. Maryland, 272 F.3d 625, 634 (4th Cir. 2001). Only disputed
issues of fact material to the court’s objective reasonableness decision
are submitted to the jury. Willingham, 412 F.3d at 559-60; see Knuss-
man, 272 F.3d at 634. The court then uses the jury’s factual findings,
typically communicated in the form of answers to special interrogato-
ries, to decide whether to grant qualified immunity. Willingham, 412
F.3d at 560; see Warren v. Dwyer, 906 F.2d 70, 76 (2d Cir. 1990) ("If
there are unresolved factual issues . . . the jury should decide these
issues on special interrogatories . . . .").*

   *The district court’s misapprehension undoubtedly arose from the
unsettled state of the law in this area. Unlike the Fourth Circuit, several
Courts of Appeal hold that objective reasonableness is a jury issue. See,
e.g., Maestas v. Lujan, 351 F.3d 1001, 1008-10 (10th Cir. 2003); Fisher
                     MAZUZ v. STATE OF MARYLAND                       21
   Qualified immunity is not a mere defense; it is instead "‘an entitle-
ment not to stand trial or face the other burdens of litigation.’" Sau-
cier v. Katz, 533 U.S. 194, 200 (2001) (quoting Mitchell v. Forsyth,
472 U.S. 511, 526 (1985)). As a result, both the Supreme Court and
this Court repeatedly have "emphasized the importance of resolving
the question of qualified immunity at the summary judgment stage
rather than at trial." Wilson v. Kittoe, 337 F.3d 392, 397 (4th Cir.
2003); see also Saucier, 533 U.S. at 200-01.

   The instant case did not involve any disputed issues of fact material
to the ultimate legal question whether Officer Tou acted in an objec-
tively reasonable manner. The parties agreed on what transpired; they
disagreed only on what the facts meant. The district court therefore
could have, and should have, dismissed Officer Tou as a defendant
prior to trial.

v. City of Memphis, 234 F.3d 312, 317 (6th Cir. 2000); Snyder v. Trepag-
nier, 142 F.3d 791, 799-800 (5th Cir. 1998). Past decisions of this Court
tended to favor judicial resolution of the objective reasonableness
inquiry. See, e.g., Knussman v. Maryland, 272 F.3d 625, 634 (4th Cir.
2001). However, as recently as last year this Court used language which
implied that a jury could decide the ultimate issue in a qualified immu-
nity case. See Waterman v. Batton, 393 F.3d 471, 477 n.7 (4th Cir. 2005)
("[T]he reasonableness itself — and specifically the question of what a
reasonable jury could determine regarding reasonableness — is an issue
that we consider de novo."). These decisions, when combined with pat-
tern jury instructions on the topic of objective reasonableness, left the
district courts and litigants with conflicting guidance as to who should
decide what. It was only this Court’s June 2005 decision in Willingham
that fully and finally settled the issue in the Fourth Circuit.